In the United States Court of Federal Claims
                                 OFFICE OF SPECIAL MASTERS
                                          No. 15-1342V
                                     Filed: March 23, 2017
                                         UNPUBLISHED

****************************
SIMRAT SURI,                              *
                                          *
                     Petitioner,          *
v.                                        *      Joint Stipulation on Damages;
                                          *      Influenza Vaccine; Tendinopathy;
SECRETARY OF HEALTH                       *      Shoulder Injury Related to Vaccine
AND HUMAN SERVICES,                       *      Administration (“SIRVA”);
                                          *      Special Processing Unit (“SPU”)
                     Respondent.          *
                                          *
****************************
Paul Brazil, Muller Brazil, LLP, Dresher, PA, for petitioner.
Mallori Openchowski, U.S. Department of Justice, Washington, DC, for respondent.

                              DECISION ON JOINT STIPULATION1

Dorsey, Chief Special Master:

        On November 6, 2015, petitioner filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq.,2 (the
“Vaccine Act”). Petitioner alleged that she suffered tendinopathy caused in fact by the
influenza vaccine she received on October 8, 2014. Petition at 1, ¶¶ 2, 16; see also
Stipulation, filed Mar. 23, 2017, at ¶¶ 1, 2, 4. Petitioner further alleged that she received
the influenza vaccine in the United States, has suffered the residual effects of her injury
for more than six months, and has never received compensation for her injury, alleged
as vaccine caused. Petition at ¶¶ 2, 12, 17; see also Stipulation at ¶¶ 3-5.
“Respondent denies that the flu vaccine caused petitioner’s alleged SIRVA or any other
injury and further denies that her current disabilities are a sequela of a vaccine-related
injury.” Stipulation at ¶ 6.



1 Because this unpublished decision contains a reasoned explanation for the action in this case, the
undersigned intends to post it on the United States Court of Federal Claims' website, in accordance with
the E-Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of
Electronic Government Services). In accordance with Vaccine Rule 18(b), petitioner has 14 days to
identify and move to redact medical or other information, the disclosure of which would constitute an
unwarranted invasion of privacy. If, upon review, the undersigned agrees that the identified material fits
within this definition, the undersigned will redact such material from public access.

2National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for
ease of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. §
300aa (2012).
        Nevertheless, on March 23, 2017, the parties filed the attached joint stipulation,
stating that a decision should be entered awarding compensation. The undersigned
finds the stipulation reasonable and adopts it as the decision of the Court in awarding
damages, on the terms set forth therein.

      The parties stipulate that petitioner shall receive a payment of $101,810.75 as
follows:

              1. A lump sum payment of $97,000.00 in the form of a check payable
solely to petitioner;

           2. A lump sum payment of $4,810.75, which amount represents
reimbursement of a Medicaid lien, in the form of a check payable jointly to petitioner
and

                             New York State Department of Health
                                      P.O. Box 415874
                                  Boston, MA 02241-5874

Stipulation at ¶ 8. Petitioner agrees to endorse this check to the State of New York.
Id. This amount represents compensation for all items of damages that would be
available under § 15(a).

       The undersigned approves the requested amount for petitioner’s compensation.
In the absence of a motion for review filed pursuant to RCFC Appendix B, the clerk of
the court is directed to enter judgment in accordance with this decision.3

IT IS SO ORDERED.

                                          s/Nora Beth Dorsey
                                          Nora Beth Dorsey
                                          Chief Special Master




3 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.

                                                      2